Exhibit 10

Published CUSIP Number:

Deal: 00404DAA1

SECOND REFINANCING FACILITIES AMENDMENT

Dated as of March 22, 2018

to the

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of December 31, 2012

among

ACADIA HEALTHCARE COMPANY, INC.,

as the Borrower,

ITS SUBSIDIARIES IDENTIFIED HEREIN,

as the Guarantors,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

Arranged By:

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------

SECOND REFINANCING FACILITIES AMENDMENT

THIS SECOND REFINANCING FACILITIES AMENDMENT (this “Amendment”) dated as of
March 22, 2018 to the Credit Agreement referenced below is by and among ACADIA
HEALTHCARE COMPANY, INC., a Delaware corporation (the “Borrower”), the
Guarantors identified on the signature pages hereto, the Refinancing Lenders
(defined below) and BANK OF AMERICA, N.A., in its capacity as Administrative
Agent (in such capacity, the “Administrative Agent”).

W I T N E S S E T H

WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Amended and Restated Credit Agreement dated as
of December 31, 2012 (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
Guarantors identified therein, the Lenders identified therein and the
Administrative Agent; and

WHEREAS, the Borrower has notified the Administrative Agent that pursuant to
Section 2.17 of the Credit Agreement (a) certain financial institutions and
institutional lenders identified to the Administrative Agent (collectively, the
“Tranche B-3 Term Lenders”) have agreed to refinance in full the outstanding
Tranche B-1 Term Loan with a Refinancing Tranche B Term Facility in the amount
of $477,300,000 (the “Tranche B-3 Term Loan”) and (b) certain financial
institutions and institutional lenders identified to the Administrative Agent
(collectively, the “Tranche B-4 Term Lenders”; and together with the Tranche B-3
Term Lenders, the “Refinancing Lenders”) have agreed to refinance in full the
outstanding Tranche B-2 Term Loan with a Refinancing Tranche B Term Facility in
the amount of $921,100,000 (the “Tranche B-4 Term Loan”; and together with the
Tranche B-3 Term Loan, the “Refinancing Facilities”).

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).

2. Establishment of Refinancing Facilities.

2.1 This Amendment is a Refinancing Facility Amendment.

2.2 Subject to the terms and conditions provided herein, the Tranche B-3 Term
Loan and the Tranche B-4 Term Loan are established as Refinancing Facilities
pursuant to Section 2.17 of the Credit Agreement.

2.3 Tranche B-3 Term Loan.

2.3.1 Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Tranche B-3 Term Lender severally
agrees to make its portion of the Tranche B-3 Term Loan to the Borrower in
Dollars in a single advance on the Effective Date (as hereinafter defined) in
the amount as set forth on the Register (immediately after giving effect to this
Amendment (including the Tranche B-3 Term Lenders who have notified the
Administrative Agent of their intention to fund their portion of the Tranche B-3
Term Loan pursuant to the B-3 Conversion (as hereinafter defined)). Amounts
repaid on the Tranche B-3 Term Loan may not be reborrowed. The Tranche B-3 Term
Loan may consist of Base Rate Loans or Eurodollar Rate Loans, or a combination
thereof, as further provided in the Credit Agreement.



--------------------------------------------------------------------------------

2.3.2 Substantially concurrent with the advance of the Tranche B-3 Term Loan,
the Borrower shall prepay the existing Tranche B-1 Term Loan in full with the
proceeds of the Tranche B-3 Term Loan (or, to the extent of the portion of the
existing Tranche B-1 Term Loan held by B-3 Converting Lenders (as hereinafter
defined), convert such portion of the existing Tranche B-1 Term Loan into the
Tranche B-3 Term Loan as allocated by the Administrative Agent).

2.3.3 Subject to the terms and conditions set forth herein, on and after the
Effective Date, unless the context otherwise clearly requires, for all purposes
of the Loan Documents, (i) the commitment of each Tranche B-3 Term Lender to
make a portion of the Tranche B-3 Term Loan (or in the case of a B-3 Converting
Lender, convert its existing Tranche B-1 Term Loan to a portion of the Tranche
B-3 Term Loan) shall constitute a “Term Facility”, “Term Loan Commitments” and
“Commitments”, (ii) the Tranche B-3 Term Loan shall constitute a “Term Loan” and
a “Loan” and (iii) each Tranche B-3 Term Lender shall be a “Lender” (if such
Tranche B-3 Term Lender is not already a Lender prior to the effectiveness of
this Amendment) and shall have all the rights and obligations of a Lender
holding a Commitment with respect to the Tranche B-3 Term Loan (or, following
the making and/or conversion of a Tranche B-3 Term Loan, a Tranche B-3 Term
Loan). Notwithstanding the foregoing, the provisions of the Credit Agreement
with respect to indemnification, reimbursement of costs and expenses, taxes (and
other provisions of Article III of the Credit Agreement), increased costs and
break funding payments shall continue in full force and effect with respect to,
and for the benefit of, each existing Lender holding a portion of the Tranche
B-1 Term Loan in respect of such Lender’s existing Tranche B-1 Term Loans
immediately prior to giving effect to this Amendment.

2.4 Tranche B-4 Term Loan.

2.4.1 Subject to the terms and conditions set forth herein and the Credit
Agreement (as amended by this Amendment), each Tranche B-4 Term Lender severally
agrees to make its portion of the Tranche B-4 Term Loan to the Borrower in
Dollars in a single advance on the Effective Date in the amount as set forth on
the Register (immediately after giving effect to this Amendment (including the
Tranche B-4 Term Lenders who have notified the Administrative Agent of their
intention to fund their portion of the Tranche B-4 Term Loan pursuant to the B-4
Conversion (as hereinafter defined)). Amounts repaid on the Tranche B-4 Term
Loan may not be reborrowed. The Tranche B-4 Term Loan may consist of Base Rate
Loans or Eurodollar Rate Loans, or a combination thereof, as further provided in
the Credit Agreement.

2.4.2 Substantially concurrent with the advance of the Tranche B-4 Term Loan,
the Borrower shall prepay the existing Tranche B-2 Term Loan in full with the
proceeds of the Tranche B-4 Term Loan (or, to the extent of the portion of the
existing Tranche B-2 Term Loan held by B-4 Converting Lenders (as hereinafter
defined), convert such portion of the existing Tranche B-2 Term Loan into the
Tranche B-4 Term Loan as allocated by the Administrative Agent).

2.4.3 Subject to the terms and conditions set forth herein, on and after the
Effective Date, unless the context otherwise clearly requires, for all purposes
of the Loan Documents, (i) the commitment of each Tranche B-4 Term Lender to
make a portion of the Tranche B-4 Term Loan (or in the case of a B-4 Converting
Lender, convert its existing Tranche B-2 Term Loan to a portion of the Tranche
B-4 Term Loan) shall constitute a “Term Facility”, “Term Loan

 

2



--------------------------------------------------------------------------------

Commitments” and “Commitments”, (ii) the Tranche B-4 Term Loan shall constitute
a “Term Loan” and a “Loan” and (iii) each Tranche B-4 Term Lender shall be a
“Lender” (if such Tranche B-4 Term Lender is not already a Lender prior to the
effectiveness of this Amendment) and shall have all the rights and obligations
of a Lender holding a Commitment with respect to the Tranche B-4 Term Loan (or,
following the making and/or conversion of the Tranche B-4 Term Loan, a Tranche
B-4 Term Loan). Notwithstanding the foregoing, the provisions of the Credit
Agreement with respect to indemnification, reimbursement of costs and expenses,
taxes (and other provisions of Article III of the Credit Agreement), increased
costs and break funding payments shall continue in full force and effect with
respect to, and for the benefit of, each existing Lender holding a portion of
the Tranche B-2 Term Loan in respect of such Lender’s existing Tranche B-2 Term
Loans immediately prior to giving effect to this Amendment.

3. Amendments to the Credit Agreement. The Credit Agreement is amended as
follows:

3.1. The following definition is added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

3.2. Clauses (b) and (c) of the definition of “Applicable Rate” in Section 1.01
of the Credit Agreement are amended and restated in their entirety to read as
follows:

(b) with respect to the Tranche B-3 Term Loan, 2.50% in the case of Eurodollar
Rate Loans and 1.50% in the case of Base Rate Loans;

(c) with respect to the Tranche B-4 Term Loan, 2.50% in the case of Eurodollar
Rate Loans and 1.50% in the case of Base Rate Loans;

3.3. In the definition of “Base Rate” in Section 1.01 of the Credit Agreement
the following proviso at the end of such definition is deleted in its entirety:
“provided that, notwithstanding the foregoing, the “Base Rate” with respect to
the Tranche B-1 Term Loan shall in no event be less than 0.00% per annum and
with respect to the Tranche B-2 Term Loan shall in no event be less than 0.00%
per annum”.

3.4 In the definition of “Eurodollar Rate” in Section 1.01 of the Credit
Agreement the following proviso at the end of such definition is deleted in its
entirety: “provided, further, that with respect to the Tranche B-1 Term Loan, in
no event shall the Eurodollar Rate be less than 0.75% per annum and with respect
to the Tranche B-2 Term Loan, in no event shall the Eurodollar Rate be less than
0.75% per annum”.

 

3



--------------------------------------------------------------------------------

3.5 The definitions of “Tranche B-1 Repricing Transaction” and Tranche B-2
Repricing Transaction” in Section 1.01 of the Credit Agreement are amended and
restated in their entirety to read as follows:

“Tranche B-3 Repricing Transaction” means (a) any prepayment or repayment of all
or a portion of the Tranche B-3 Term Loan with the proceeds of, or any
conversion or replacement of the Tranche B-3 Term Loan into, any new, converted
or replacement tranche of senior secured “tranche B” term loans the primary
purpose of which is to reduce the All-In Yield of such term loans relative to
the All-In Yield of the Tranche B-3 Term Loan so prepaid, repaid or converted or
(b) any amendment to this Agreement the primary purpose of which is to reduce
the All-In Yield applicable to the Tranche B-3 Term Loan; but excluding, in any
such case, any refinancing or repricing of the Tranche B-3 Term Loan or
amendment to this Agreement in connection with any Change of Control
transaction.

“Tranche B-4 Repricing Transaction” means (a) any prepayment or repayment of all
or a portion of the Tranche B-4 Term Loan with the proceeds of, or any
conversion or replacement of the Tranche B-4 Term Loan into, any new, converted
or replacement tranche of senior secured “tranche B” term loans the primary
purpose of which is to reduce the All-In Yield of such term loans relative to
the All-In Yield of the Tranche B-4 Term Loan so prepaid, repaid or converted or
(b) any amendment to this Agreement the primary purpose of which is to reduce
the All-In Yield applicable to the Tranche B-4 Term Loan; but excluding, in any
such case, any refinancing or repricing of the Tranche B-4 Term Loan or
amendment to this Agreement in connection with any Change of Control
transaction.

3.6 In the definition of “Consolidated Excess Cash Flow” in Section 1.01 of the
Credit Agreement, the definition of “Maturity Date” in Section 1.01 of the
Credit Agreement, Section 2.05 of the Credit Agreement, Section 2.08 of the
Credit Agreement and Section 9.01 to the Credit Agreement, (a) each reference to
“Tranche B-1 Term Loan” is amended to read “Tranche B-3 Term Loan” and (b) each
reference to “Tranche B-2 Term Loan” is amended to read “Tranche B-4 Term Loan”.

3.7 Sections 2.07(d) and (e) are amended and restated in their entirety to read
as follows:

(d) Tranche B-3 Term Loan. Beginning with the fiscal quarter ending June 30,
2018, the Borrower shall repay the outstanding principal amount of the Tranche
B-3 Term Loan (i) in equal quarterly installments equal to 0.25% of the
outstanding amount of the Tranche B-3 Term Loan as of the effective date of the
Second Refinancing Facilities Amendment to this Agreement on the last Business
Day of each March, June, September and December (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 9.02 and (ii) on the Maturity Date
the outstanding principal amount of the Tranche B-3 Term Loan on such date.

(e) Tranche B-4 Term Loan. Beginning with the fiscal quarter ending June 30,
2018, the Borrower shall repay the outstanding principal amount of the Tranche
B-4 Term Loan (i) in equal quarterly installments equal to 0.25% of the
outstanding amount of the Tranche B-4 Term Loan as of the effective date of the
Second Refinancing Facilities Amendment to this Agreement on the last Business
Day of each March, June, September and December (as such installments may
hereafter be adjusted as a result of prepayments made pursuant to Section 2.05),
unless accelerated sooner pursuant to Section 9.02 and (ii) on the Maturity Date
the outstanding principal amount of the Tranche B-4 Term Loan on such date.

3.8 Sections 2.09(c) and (d) of the Credit Agreement are amended and restated in
their entirety to read as follows:

(c) Tranche B-3 Repricing Transaction. At the time of the effectiveness of any
Tranche B-3 Repricing Transaction that is consummated after the effective date
of the Second Refinancing Facilities Amendment to this Agreement and on or prior
to the date that is six (6) months following the effective date of the Second
Refinancing

 

4



--------------------------------------------------------------------------------

Facilities Amendment to this Agreement, the Borrower shall pay to the
Administrative Agent, for the ratable account of each Lender holding the Tranche
B-3 Term Loan that are either prepaid, repaid, converted or otherwise subject to
a pricing reduction in connection with such Tranche B-3 Repricing Transaction
(including, if applicable, any Non-Consenting Lender holding the Tranche B-3
Term Loan), a fee in an amount equal to 1.0% of (i) in the case of a Tranche B-3
Repricing Transaction described in clause (a) of the definition thereof, the
aggregate principal amount of the Tranche B-3 Term Loan that is prepaid,
refinanced, converted, substituted or replaced in connection with such Tranche
B-3 Repricing Transaction or (ii) in the case of a Tranche B-3 Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of the Tranche B-3 Term Loan outstanding on such date that is
subject to an effective pricing reduction pursuant to such Tranche B-3 Repricing
Transaction. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Tranche B-3 Repricing Transaction.

(d) Tranche B-4 Repricing Transaction. At the time of the effectiveness of any
Tranche B-4 Repricing Transaction that is consummated after the effective date
of the Second Refinancing Facilities Amendment to this Agreement and on or prior
to the date that is six (6) months following the effective date of the Second
Refinancing Facilities Amendment to this Agreement, the Borrower shall pay to
the Administrative Agent, for the ratable account of each Lender holding the
Tranche B-4 Term Loan that are either prepaid, repaid, converted or otherwise
subject to a pricing reduction in connection with such Tranche B-4 Repricing
Transaction (including, if applicable, any Non-Consenting Lender holding the
Tranche B-4 Term Loan), a fee in an amount equal to 1.0% of (i) in the case of a
Tranche B-4 Repricing Transaction described in clause (a) of the definition
thereof, the aggregate principal amount of the Tranche B-4 Term Loan that is
prepaid, refinanced, converted, substituted or replaced in connection with such
Tranche B-4 Repricing Transaction or (ii) in the case of a Tranche B-4 Repricing
Transaction described in clause (b) of the definition thereof, the aggregate
principal amount of the Tranche B-4 Term Loan outstanding on such date that is
subject to an effective pricing reduction pursuant to such Tranche B-4 Repricing
Transaction. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Tranche B-4 Repricing Transaction.

3.9 Section 6.12 of the Credit Agreement is amended by adding a new clause
(d) to the end of such section to read as follows:

(d) The Borrower represents and warrants as of the Closing Date that the
Borrower is not and will not be using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments.

3.10 Section 7.02(h) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(h) concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) (other than the with respect to the fourth Fiscal
Quarter with respect to the financial statements delivered pursuant to
Section 7.01(b)), the Borrower shall deliver management’s discussion and
analysis of such financial statements describing results of operations of the
Borrower and its Subsidiaries in the form customarily prepared by management of
the Borrower.

 

5



--------------------------------------------------------------------------------

3.11 A new Section 10.12 is added to the end of Article X of the Credit
Agreement to read as follows:

10.12 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each other Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless subclause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each other Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:

(i) none of the Administrative Agent or any other Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

6



--------------------------------------------------------------------------------

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent or any other Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.

(c) The Administrative Agent and each other Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest in the Loans, the Letters of
Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

7



--------------------------------------------------------------------------------

4. Conversion.

4.1 Tranche B-3 Term Loan.

The Lenders set forth on the Register (immediately prior to giving effect to
this Amendment) that have notified the Administrative Agent of their intention
to convert some or all of the portion the Tranche B-1 Term Loan into the Tranche
B-3 Term Loan (each such Lender, a “B-3 Converting Lender”) are the lenders of
record of the portion of the Tranche B-1 Term Loan as set forth on the Register
opposite such Lender’s name. Each such B-3 Converting Lender represents and
warrants that it holds such portion of the Tranche B-1 Term Loan and has not
assigned or participated such portion of the Tranche B-1 Term Loan to any other
Person.

The Borrower, the Administrative Agent and each B-3 Converting Lender hereby
agree that on the Effective Date the principal amount of the portion of the
Tranche B-1 Term Loan set forth on the Register (immediately prior to giving
effect to this Amendment) opposite such B-3 Converting Lender’s name and owing
to such B-3 Converting Lender under the Credit Agreement (or such lesser amount
as notified by the Administrative Agent) shall be converted (the “B-3
Conversion”) into a portion of the Tranche B-3 Term Loan in an aggregate
principal amount equal to the amount set forth on the Register (immediately
after giving effect to this Amendment) opposite such B-3 Converting Lender’s
name, as contemplated by and to be evidenced and governed by the Credit
Agreement and the related Loan Documents, all on the terms and conditions set
forth in the Credit Agreement, in each case, as amended by this Amendment.

In order to effect the B-3 Conversion, (a) the Administrative Agent has notified
the Borrower that upon the Effective Date it will mark the Register to reflect
the Tranche B-1 Term Loan as no longer outstanding on the Effective Date and
(b) each B-3 Converting Lender will have been deemed to become a party to the
Credit Agreement as a Tranche B-3 Term Lender on the Effective Date in respect
of the Tranche B-3 Term Loan in the amount set forth opposite such B-3
Converting Lender’s name on the Register (immediately after giving effect to
this Amendment). The B-3 Conversion will not affect the right of any B-3
Converting Lender to receive any accrued and unpaid interest with respect to the
Tranche B-1 Term Loan that is owed to such B-3 Converting Lender, all of which
shall be paid by the Borrower on the Effective Date (but it is understood and
agreed that the Tranche B-1 Term Loan shall not bear any interest from and after
the B-3 Conversion). Furthermore, each B-3 Converting Lender agrees that,
effective upon the B-3 Conversion and subject to receipt of such accrued and
unpaid interest, it no longer holds any portion of the Tranche B-1 Term Loan.

4.2 Tranche B-4 Term Loan.

The Lenders set forth on the Register (immediately prior to giving effect to
this Amendment) that have notified the Administrative Agent of their intention
to convert some or all of the portion of the Tranche B-2 Term Loan into the
Tranche B-4 Term Loan (each such Lender, a “B-4 Converting Lender”) are the
lenders of record of the portion of the Tranche B-2 Term Loan as set forth on
the Register opposite such Lender’s name. Each such B-4 Converting Lender
represents and warrants that it holds such portion of the Tranche B-2 Term Loan
and has not assigned or participated such portion of the Tranche B-2 Term Loan
to any other Person.

 

8



--------------------------------------------------------------------------------

The Borrower, the Administrative Agent and each B-4 Converting Lender hereby
agree that on the Effective Date the principal amount of the portion of the
Tranche B-2 Term Loan set forth on the Register (immediately prior to giving
effect to this Amendment) opposite such B-4 Converting Lender’s name and owing
to such B-4 Converting Lender under the Credit Agreement (or such lesser amount
as notified by the Administrative Agent) shall be converted (the “B-4
Conversion”) into a portion of the Tranche B-4 Term Loan in an aggregate
principal amount equal to the amount set forth on the Register (immediately
after giving effect to this Amendment) opposite such B-4 Converting Lender’s
name, as contemplated by and to be evidenced and governed by the Credit
Agreement and the related Loan Documents, all on the terms and conditions set
forth in the Credit Agreement, in each case, as amended by this Amendment.

In order to effect the B-4 Conversion, (a) the Administrative Agent has notified
the Borrower that upon the Effective Date it will mark the Register to reflect
the Tranche B-2 Term Loan as no longer outstanding on the Effective Date and
(b) each B-4 Converting Lender will have been deemed to become a party to the
Credit Agreement as a Tranche B-4 Term Lender on the Effective Date in respect
of the Tranche B-4 Term Loan in the amount set forth opposite such B-4
Converting Lender’s name on the Register (immediately after giving effect to
this Amendment). The B-4 Conversion will not affect the right of any B-4
Converting Lender to receive any accrued and unpaid interest with respect to the
Tranche B-2 Term Loan that is owed to such B-4 Converting Lender, all of which
shall be paid by the Borrower on the Effective Date (but it is understood and
agreed that the Tranche B-2 Term Loan shall not bear any interest from and after
the B-4 Conversion). Furthermore, each B-4 Converting Lender agrees that,
effective upon the B-4 Conversion and subject to receipt of such accrued and
unpaid interest, it no longer holds any portion of the Tranche B-2 Term Loan.

5. Conditions Precedent. This Amendment shall become effective as of the date
hereof (the “Effective Date”) upon satisfaction of each of the following
conditions precedent in each case in a manner reasonably satisfactory to the
Administrative Agent:

5.1. Amendment. Receipt by the Administrative Agent of executed counterparts of
this Amendment properly executed by a Responsible Officer of each Loan Party and
the Administrative Agent on its own behalf and on behalf of each Refinancing
Lender.

5.2. Opinions of Counsel. Receipt by the Administrative Agent of opinions of
legal counsel to the Loan Parties addressed to the Administrative Agent and each
Lender, dated as of the date of this Amendment.

5.3 Resolutions; Good Standings. Receipt by the Administrative Agent of the
following:

(a) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment; and

(b) such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and is
validly existing, in good standing and qualified to engage in business in its
state of organization or formation.

5.4 Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower as of the date of this Amendment
certifying that after giving effect to the transactions contemplated by this
Amendment, (a) the representations and warranties of each Loan Party contained
in the Credit Agreement or any other Loan Document, or which are contained in
any document furnished at any time under or in connection with the Credit
Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

 

9



--------------------------------------------------------------------------------

5.5 Accrued Interest and Fees. Receipt by the Administrative Agent from the
Borrower of all accrued interest and fees owing on the Tranche B-1 Term Loan and
Tranche B-2 Term Loan as of the Effective Date for the benefit of the Lenders
immediately before giving effect to this Amendment.

5.6. Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any
fees required to be paid on or before the date of this Amendment.

5.7. Attorney Costs. Unless waived by the Administrative Agent, the Borrower
shall have paid in accordance with Section 11.04 of the Credit Agreement all
reasonable and documented fees, charges and disbursements of one primary outside
counsel to the Administrative Agent and of special or local counsel to the
Administrative Agent to the extent such special or local counsel is reasonably
necessary (directly to such counsel if requested by the Administrative Agent) to
the extent invoiced prior to or on the date hereof, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 10.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 5, each Lender that has consented
to this Amendment shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.

6. Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.

7. Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in the Credit Agreement or any other Loan Document, or which are
contained in any document furnished at any time under or in connection with the
Credit Agreement or any other Loan Document are true and correct in all material
respects on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date, and (b) no Default exists.

8. Reaffirmation of Obligations. Each Loan Party (a) acknowledges and consents
to all of the terms and conditions of this Amendment, (b) affirms all of its
obligations under the Loan Documents and (c) agrees that this Amendment does not
operate to reduce or discharge such Loan Party’s obligations under the Loan
Documents.

 

10



--------------------------------------------------------------------------------

9. Reaffirmation of Security Interests. Each Loan Party (a) affirms that each of
the Liens granted in or pursuant to the Loan Documents are valid and subsisting
and (b) agrees that this Amendment does not in any manner impair or otherwise
adversely affect any of the Liens granted in or pursuant to the Loan Documents.

10. ERISA Lender Representation. Each Refinancing Lender (x) represents and
warrants, as of the Effective Date, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and each other
Arranger and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any other Loan Party, that at least one
of the provisions in Section 10.12 to the Credit Agreement (after giving effect
to this Amendment) is true and correct.

11. FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the effective date of this Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

12. No Other Changes. Except as modified hereby, all of the terms and provisions
of the Loan Documents shall remain in full force and effect.

13. Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.

14. Governing Law. This Amendment shall be deemed to be a contract made under,
and for all purposes shall be construed in accordance with, the laws of the
State of New York.

[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Second Refinancing Facilities Amendment to be duly executed and delivered as of
the date first above written.

 

BORROWER:

     

ACADIA HEALTHCARE COMPANY, INC.,

a Delaware corporation

      By:   

/s/ Brent Turner

      Name: Brent Turner       Title: President

GUARANTORS:

      ABILENE HOLDING COMPANY, LLC,       a Delaware limited liability company
      ABILENE LEGACY SUB, LLC,       a Delaware limited liability company      
ACADIA CHATTANOOGA HOLDINGS, LLC,       a Tennessee limited liability company   
   ACADIA CRESTWYN HOLDINGS, LLC,       a Tennessee limited liability company   
   ACADIA JV HOLDINGS, LLC,       a Delaware limited liability company      
ACADIA LAPLACE HOLDINGS, LLC,       a Delaware limited liability company      
ACADIA MANAGEMENT COMPANY, LLC,       a Delaware limited liability company      
ACADIA MERGER SUB, LLC,       a Delaware limited liability company       ACADIA
READING HOLDINGS, LLC,       a Delaware limited liability company       ACADIANA
ADDICTION CENTER, LLC,       a Delaware limited liability company       ADVANCED
TREATMENT SYSTEMS, LLC,       a Virginia limited liability company       ASCENT
ACQUISITION, LLC,       an Arkansas limited liability company       ASCENT
ACQUISITION - CYPDC, LLC,       an Arkansas limited liability company      
ASCENT ACQUISITION - PSC, LLC,       an Arkansas limited liability company      
ASPEN EDUCATION GROUP, INC.,       a California corporation       ASPEN YOUTH,
INC.,       a California corporation       ATS OF CECIL COUNTY, LLC,       a
Virginia limited liability company       ATS OF DELAWARE, LLC,       a Virginia
limited liability company       By:   

/s/ Brent Turner

      Name: Brent Turner       Title: Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    ATS OF NORTH CAROLINA, LLC,     a Virginia limited liability company    
AUSTIN BEHAVIORAL HOSPITAL, LLC,     a Delaware limited liability company    
AUSTIN EATING DISORDERS PARTNERS, LLC,     a Missouri limited liability company
    BATON ROUGE TREATMENT CENTER, LLC,     a Louisiana limited liability company
    BAYSIDE MARIN, INC.,     a Delaware corporation     BCA OF DETROIT, LLC,    
a Delaware limited liability company     BECKLEY TREATMENT CENTER, LLC,     a
West Virginia limited liability company     BELMONT BEHAVIORAL HOSPITAL, LLC,  
  a Delaware limited liability company     BGI OF BRANDYWINE, LLC,     a
Virginia limited liability company     BOWLING GREEN INN OF SOUTH DAKOTA, INC.,
    a Virginia corporation     CALIFORNIA TREATMENT SERVICES, LLC     a
California limited liability company     CARTERSVILLE CENTER, LLC,     a Georgia
limited liability company     CASCADE BEHAVIORAL HOLDING COMPANY, LLC,     a
Delaware limited liability company     CASCADE BEHAVIORAL HOSPITAL, LLC,     a
Delaware limited liability company     CAPS OF VIRGINIA, LLC,     a Virginia
limited liability company     CENTER FOR BEHAVIORAL HEALTH - HA, LLC,     a
Pennsylvania limited liability company     CENTER FOR BEHAVIORAL HEALTH-ME,
INC.,     a Maine corporation     CENTER FOR BEHAVIORAL HEALTH-PA, LLC,     a
Pennsylvania limited liability company     CENTERPOINTE COMMUNITY BASED
SERVICES, LLC,     an Indiana limited liability company     CHARLESTON TREATMENT
CENTER, LLC,     a West Virginia limited liability company     CLARKSBURG
TREATMENT CENTER, LLC,     a West Virginia limited liability company    
CLEARBROOK TREATMENT CENTERS LAND LLC,     a Pennsylvania limited liability
company     By:   /s/ Brent Turner     Name:   Brent Turner     Title:   Vice
President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

 

    CLEARBROOK TREATMENT CENTERS, LLC,     a Pennsylvania limited liability
company     COMMODORE ACQUISITION SUB, LLC,     a Delaware limited liability
company     CONWAY BEHAVIORAL HEALTH, LLC,     a Delaware limited liability
company     CRC ED TREATMENT, LLC,     a Delaware limited liability company    
CRC GROUP, LLC,     a Delaware limited liability company     CRC HEALTH, LLC,  
  a Delaware limited liability company     CRC HEALTH OREGON, LLC,     an Oregon
limited liability company     CRC HEALTH TENNESSEE, LLC,     a Tennessee limited
liability company     CRC RECOVERY, INC.,     a Delaware corporation     CRC
WISCONSIN RD, LLC,     a Wisconsin limited liability company     CROSSROADS
REGIONAL HOSPITAL, LLC,     a Delaware limited liability company     DELTA
MEDICAL SERVICES, LLC,     a Tennessee limited liability company     DETROIT
BEHAVIORAL INSTITUTE, LLC,     a Massachusetts limited liability company     DHG
SERVICES, LLC,     a Delaware limited liability company     DISCOVERY HOUSE CC,
LLC,     a Pennsylvania limited liability company     DISCOVERY HOUSE CU, LLC,  
  a Pennsylvania limited liability company     DISCOVERY HOUSE MA, INC.,     a
Massachusetts corporation     DISCOVERY HOUSE MONROEVILLE, LLC,     a
Pennsylvania limited liability company     DISCOVERY HOUSE OF CENTRAL MAINE,
INC.,     a Maine corporation     DISCOVERY HOUSE TV, INC.,     a Utah
corporation     DISCOVERY HOUSE UTAH, INC.,     a Utah corporation     DISCOVERY
HOUSE WC INC.,     a Maine corporation     By:   /s/ Brent Turner     Name:  
Brent Turner     Title:   Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    DISCOVERY HOUSE, LLC,     a Pennsylvania limited liability company    
DISCOVERY HOUSE-BC, LLC,     a Pennsylvania limited liability company    
DISCOVERY HOUSE-BR, INC.,     a Maine corporation     DISCOVERY HOUSE-GROUP,
LLC,     a Delaware limited liability company     DISCOVERY HOUSE-HZ, LLC,     a
Pennsylvania limited liability company     DISCOVERY HOUSE-LT, INC.,     a Utah
corporation     DISCOVERY HOUSE-NC, LLC,     a Pennsylvania limited liability
company     DISCOVERY HOUSE-UC, INC.,     a Utah corporation     DMC - MEMPHIS,
LLC,     a Tennessee limited liability company     DUFFY’S NAPA VALLEY REHAB,
LLC,     a Delaware limited liability company     EAST INDIANA TREATMENT CENTER,
LLC,     an Indiana limited liability company     EVANSVILLE TREATMENT CENTER,
LLC,     an Indiana limited liability company     FĒNX HEALTHCARE, LLC,     a
Delaware limited liability company     FOUR CIRCLES RECOVERY CENTER, LLC,     a
Delaware limited liability company     GALAX TREATMENT CENTER, LLC,     a
Virginia limited liability company     GENERATIONS BH, LLC,     an Ohio limited
liability company     GIFFORD STREET WELLNESS CENTER, LLC,     a Delaware
limited liability company     GREENBRIER ACQUISITION, LLC,     a Delaware
limited liability company     GREENBRIER HOLDINGS, L.L.C.,     a Louisiana
limited liability company     GREENBRIER HOSPITAL, L.L.C.,     a Louisiana
limited liability company     GREENBRIER REALTY, L.L.C.,     a Louisiana limited
liability company     GREENLEAF CENTER, LLC,     a Delaware limited liability
company     By:   /s/ Brent Turner     Name:   Brent Turner     Title:   Vice
President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    HABILITATION CENTER, LLC,     an Arkansas limited liability company    
HABIT OPCO, LLC,     a Delaware limited liability company     HERMITAGE
BEHAVIORAL, LLC,     a Delaware limited liability company     HCP POLARIS
INVESTMENT, LLC,     a Delaware limited liability company     HENRYVILLE INN,
LLC,     a Pennsylvania limited liability company     HMIH CEDAR CREST, LLC,    
a Delaware limited liability company     HUNTINGTON TREATMENT CENTER, LLC,     a
West Virginia limited liability company     INDIANAPOLIS TREATMENT CENTER, LLC,
    an Indiana limited liability company     KIDS BEHAVIORAL HEALTH OF MONTANA,
INC.,     a Montana corporation     LAKELAND HOSPITAL ACQUISITION, LLC,     a
Georgia limited liability company     MCCALLUM GROUP, LLC,     a Missouri
limited liability company     MCCALLUM PROPERTIES, LLC,     a Missouri limited
liability company     MILLCREEK SCHOOL OF ARKANSAS, LLC,     an Arkansas limited
liability company     MILLCREEK SCHOOLS, LLC,     a Mississippi limited
liability company     MILWAUKEE HEALTH SERVICES SYSTEM, LLC     a California
limited liability company     NORTHEAST BEHAVIORAL HEALTH, LLC,     a Delaware
limited liability company     OHIO HOSPITAL FOR PSYCHIATRY, LLC,     an Ohio
limited liability company     OPTIONS TREATMENT CENTER ACQUISITION CORPORATION,
    an Indiana corporation     PARKERSBURG TREATMENT CENTER, LLC,     a West
Virginia limited liability company     PARK ROYAL FEE OWNER, LLC,     a Delaware
limited liability company     PHC MEADOWWOOD, LLC,     a Delaware limited
liability company     PHC OF MICHIGAN, LLC,     a Massachusetts limited
liability company     By:   /s/ Brent Turner     Name:   Brent Turner     Title:
  Vice President and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

 

   

PHC OF NEVADA, INC.,

a Massachusetts corporation

   

PHC OF UTAH, INC.,

a Massachusetts corporation

   

PHC OF VIRGINIA, LLC,

a Massachusetts limited liability company

   

PINEY RIDGE TREATMENT CENTER, LLC,

a Delaware limited liability company

   

POCONO MOUNTAIN RECOVERY CENTER LAND LLC,

a Pennsylvania limited liability company

   

POCONO MOUNTAIN RECOVERY CENTER, LLC,

a Pennsylvania limited liability company

    POLARIS HOSPITAL HOLDINGS, LLC,
a Nevada limited liability company    

PSYCHIATRIC RESOURCE PARTNERS, LLC,

a Delaware limited liability company

   

QUALITY ADDICTION MANAGEMENT, INC.,

a Wisconsin corporation

   

R.I.S.A.T., LLC,

a Rhode Island limited liability company

   

REBOUND BEHAVIORAL HEALTH, LLC,

a South Carolina limited liability company

   

RED RIVER HOLDING COMPANY, LLC,

a Delaware limited liability company

   

RED RIVER HOSPITAL, LLC,

a Delaware limited liability company

   

REHABILITATION CENTERS, LLC,

a Mississippi limited liability company

   

RESOLUTE ACQUISITION CORPORATION,

an Indiana corporation

   

RICHMOND TREATMENT CENTER, LLC,

an Indiana limited liability company

   

RIVERVIEW BEHAVIORAL HEALTH, LLC,

a Texas limited liability company

   

RIVERWOODS BEHAVIORAL HEALTH, LLC,

a Delaware limited liability company

   

ROCK CREST DRIVE, LLC,

a Pennsylvania limited liability company

   

ROCK CREST LLC LIMITED LIABILITY COMPANY,

a Pennsylvania limited liability company

   

ROLLING HILLS HOSPITAL, LLC,

an Oklahoma limited liability company

   

SAHARA HEALTH SYSTEMS, L.L.C.,

a Louisiana limited liability company

    By:   /s/ Brent Turner     Name:   Brent Turner     Title:   Vice President
and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    RTC RESOURCE ACQUISITION CORPORATION,     an Indiana corporation     SAN
DIEGO HEALTH ALLIANCE,     a California corporation     SAN DIEGO TREATMENT
SERVICES, LLC     a California limited liability company     SERENITY KNOLLS,  
  a California corporation     SEVEN HILLS HOSPITAL, LLC,     a Delaware limited
liability company     SHAKER CLINIC, LLC,     an Ohio limited liability company
    SHELTERED LIVING INCORPORATED,     a Texas corporation     SIERRA TUCSON
LLC,     a Delaware limited liability company     SKYWAY HOUSE, LLC,     a
Delaware limited liability company     SOBER LIVING BY THE SEA, INC.,     a
California corporation     SONORA BEHAVIORAL HEALTH HOSPITAL, LLC,     a
Delaware limited liability company     SOUTHERN INDIANA TREATMENT CENTER, LLC,  
  an Indiana limited liability company     SOUTHWESTERN CHILDREN’S HEALTH
SERVICES, INC.,     an Arizona corporation     SOUTHWOOD PSYCHIATRIC HOSPITAL,
LLC,     a Pennsylvania limited liability company     STRUCTURE HOUSE, LLC,    
a Delaware limited liability company     SUCCESS ACQUISITION, LLC,     an
Indiana limited liability company     SUWS OF THE CAROLINAS, INC.,     a
Delaware corporation     TEN LAKES CENTER, LLC,     an Ohio limited liability
company     TEXARKANA BEHAVIORAL ASSOCIATES, L.C.,     a Texas limited liability
company     THE CAMP RECOVERY CENTER, LLC,     a California limited liability
company     TK BEHAVIORAL, LLC,     a Delaware limited liability company     TK
BEHAVIORAL HOLDING COMPANY, LLC,     a Delaware limited liability company    
By:   /s/ Brent Turner     Name:   Brent Turner     Title:   Vice President and
Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

    TRANSCULTURAL HEALTH DEVELOPMENT, INC.,     a California corporation    
TREATMENT ASSOCIATES, INC.,     a California corporation     TRUSTPOINT
HOSPITAL, LLC,     a Tennessee limited liability company     VALLEY BEHAVIORAL
HEALTH SYSTEM, LLC,     a Delaware limited liability company     VERMILION
HOSPITAL, LLC,     a Delaware limited liability company     VILLAGE BEHAVIORAL
HEALTH, LLC,     a Delaware limited liability company     VIRGINIA TREATMENT
CENTER, LLC,     a Virginia limited liability company     VISTA BEHAVIORAL
HOLDING COMPANY, LLC,     a Delaware limited liability company     VISTA
BEHAVIORAL HOSPITAL, LLC,     a Delaware limited liability company    

VITA NOVA, LLC,

a Rhode Island limited liability company

   

VOLUNTEER TREATMENT CENTER, LLC,

a Tennessee limited liability company

   

WCHS, INC.,

a California corporation

   

WEBSTER WELLNESS PROFESSIONALS, LLC,

a Missouri limited liability company

   

WELLPLACE, LLC,

a Massachusetts limited liability company

   

WHEELING TREATMENT CENTER, LLC,

a West Virginia limited liability company

   

WHITE DEER REALTY, LLC,

a Pennsylvania limited liability company

   

WHITE DEER RUN, LLC,

a Pennsylvania limited liability company

   

WICHITA TREATMENT CENTER INC.,

a Kansas corporation

   

WILLIAMSON TREATMENT CENTER, LLC

a West Virginia limited liability company

   

WILMINGTON TREATMENT CENTER, LLC,

a Virginia limited liability company

   

YOUTH AND FAMILY CENTERED SERVICES OF NEW MEXICO, INC.,

a New Mexico corporation

   

YOUTH CARE OF UTAH, INC.,

a Delaware corporation

    By:   /s/ Brent Turner     Name:   Brent Turner     Title:   Vice President
and Assistant Secretary

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

   

BOWLING GREEN INN OF PENSACOLA, LLC,

a Virginia limited liability company

   

TEN BROECK TAMPA, LLC,

a Florida limited liability company

   

THE REFUGE, A HEALING PLACE, LLC,

a Florida limited liability company

   

THE REFUGE – THE NEST, LLC,

a Florida limited liability company

    By:   /s/ Brent Turner     Name:   Brent Turner     Title:   President

[SIGNATURE PAGES CONTINUE]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:     BANK OF AMERICA, N.A., as Administrative Agent on
behalf of itself and on behalf of each consenting Lender holding a portion of
the Tranche B-3 Term Loan or Tranche B-4 Term Loan     By:   /s/ Linda Lov    
Name:   Linda Lov     Title:   Assistant Vice President